Citation Nr: 0500292	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1963 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the RO.  

In March 2003, the veteran indicated that he did not desire a 
hearing of any sort.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

The veteran has identified two stressors as the underlying 
causes of his currently diagnosed PTSD.  The veteran is shown 
to have served in the Republic of Vietnam from January 1966 
and 1967.  

First, the veteran asserted that he witnessed the suicide of 
a fellow soldier in the Fall of 1966.  A July 2001 letter 
from the United Stated Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that the casualty databases 
did not reflect the death of the soldier identified by the 
veteran during his tour of duty in the Republic of Vietnam.  

Next, the veteran asserted that he was present during an 
attack on a fuel convoy in the Fall of 1966, but USASCRUR 
noted that it did not maintain Morning Reports that might 
verify that stressor.  According to USASCRUR, the National 
Personnel Records Center (NPRC) did maintain these records.  

The RO sought Morning Reports from the NPRC, but the record 
received from NPRC was illegible.  The veteran initially 
served with the 82nd Transportation Company, U.S. Army Depot, 
Cam Rahn Bay.  It was noted by the NPRC that Morning Reports 
for this organization had stopped on July 16, 1966.  

However, USASCRUR reported in its response to the RO that the 
veteran's unit had been deactivated on June 21, 1966 and was 
established as a United States Marine Maintenance Activity on 
July 1, 1966 and assigned to the "1st Log Cmd with no 
intervening Headquarters."  

The Board notes that other stressors listed by the veteran, 
that is, witnessing injured women and children, seeing piles 
of dead Vietnamese, and the pervasive smell of burning 
bodies, are nonspecific and would not ordinary be verifiable 
from records maintained by the service department.  The 
veteran should be instructed that he must submit information 
to independently verify such events.  

The RO must schedule a VA psychiatric examination.  The 
examiner is asked to determine whether the veteran suffers 
from PTSD and to identify any in-service stressor that 
supports the diagnosis.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to again 
ask him to supply detailed information 
concerning all claimed stressor events 
for his period of service in the Republic 
of Vietnam from January 1966 to January 
1967.  He should be told that he may 
submit evidence to independently verify 
any of these claimed incidents during 
service.  

2.  Then, the RO must again contact NPRC 
or other appropriate agency and request 
legible Morning Reports for the indicated 
three-month period for the veteran's 
unit.  The veteran is noted to have 
served with the 82nd Transportation 
Company, U.S. Army Depot, Cam Rahn Bay 
prior to July 1, 1966 when he apparently 
became affiliated with a United States 
Marine Maintenance Activity.  In 
particular, the RO should seek to obtain 
all records in order to verify the 
claimed attack on the fuel convoy and the 
death of the soldier identified by the 
veteran during this period.  

3.  Then, the RO should schedule a VA 
psychiatric examination to determine 
whether the veteran suffers from PTSD.  
If so, the examiner must indicate which 
stressor or stressors give rise to the 
diagnosis of PTSD.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


